DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 7, and 52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “wherein said metal chalcogenide nanotube comprises WS2, MoS2, WSe2, MoSe2.” However, it is the Examiner’s position that this limitation should be written as a grouping of alternative nanotube compositions.
For purposes of examination, this limitation will be interpreted as “wherein said metal chalcogenide nanotube comprises WS2, MoS2, WSe2, or MoSe2.”


    PNG
    media_image1.png
    200
    611
    media_image1.png
    Greyscale
” However, it is the Examiner’s position that this limitation should be written as a grouping of alternative nanotube compositions.
For purposes of examination, this limitation will be interpreted as “wherein said metal chalcogenide nanotube is selected from:

    PNG
    media_image1.png
    200
    611
    media_image1.png
    Greyscale
”
Regarding claim 52, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Objections
Claims 48 and 51 are objected to because of the following informalities:
Claim 48, line 1: It is the Examiner’s position that the term “electrochemical” should be amended to –electromechanical—to correct a typographical error.  
Claim 51 is dependent on cancelled claim 50. For purposes of examination, claim 51 will be interpreted as being dependent on claim 48.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-20, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 8,120,448; “Peng”; reference of record) in view of Tenne et al. (US 8,518,364; “Tenne”).
Regarding claim 1, Peng teaches an electromechanical resonator comprising at least one carbon nanotube (Col. 5, lines 13-31 and Col. 13, lines 59-60).
Peng fails to teach the at least one nanotube comprising at least one metal-chalcogenide nanotube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the carbon nanotube of Peng with a metal-chalcogenide nanotube because such a modification would have been merely a replacement with a well-known nanotube composition that is useful in electromechanical sensing due to its chemical composition.
As for claim 2, Peng teaches wherein said resonator is a microelectromechanical resonator, nanoelectromechanical resonator or a combination thereof (Col. 1, lines 57-60).
Regarding claim 3, Peng modified by Tenne teaches wherein said metal chalcogenide nanotube comprises WS2, MoS2, WSe2, or MoSe2 (See figure 1B of Tenne).
As for claims 4-6, Peng modified by Tenne teaches wherein said nanotube is doped by another metal material comprising wherein said metal is Nb or Re (Col. 3, lines 49-52 of Tenne).
As for claim 7, Peng modified by Tenne teaches wherein said metal chalcogenide nanotube (Col. 27, line 35 through Col. 28, line 3 of Tenne) is selected from:

    PNG
    media_image1.png
    200
    611
    media_image1.png
    Greyscale
 Regarding claim 8, Peng modified by Tenne teaches wherein said material comprises hydrogen, oxygen, fluorine or sodium (Table 5 of Tenne).
As for claim 9, Peng teaches a gyroscope, an accelerometer, a mass sensor (col. 1, line 35-39), a magnetometer or a moving mirror comprising the resonator of claim 1.
Regarding claim 10, Peng modified by Tenne teaches wherein the diameter of said nanotube ranges between 1 nm and 1000 nm or between 1 nm and 100 nm or between 1 nm and 10 nm or between 10 nm and 50 nm or between 50 nm and 250 nm or between 250 nm and 500 nm or between 500 nm and 1 µm (See col. 14, lines 31-44 of Tenne).
As for claim 13, Peng teaches wherein for a single nanotube, said nanotube is single-walled or multi-walled nanotube and wherein for more than one nanotube, the nanotubes are single-walled, multi-walled or a combination thereof (Col. 4, lines 4-7).
As for claims 14 and 15, Peng teaches wherein said nanotube is at least partially hollow or not hollow (Col. 5, lines 1-3).
As for claim 16, Peng teaches wherein at least a portion of said nanotube is suspended over a surface (Col. 12, lines 65-66).
Regarding claims 17-19, Peng (Figure 1) teaches a substrate (10); 
a first pad (18) and a second pad (20); 

wherein a first region of said nanotube (28) is in contact with said first pad (18) and wherein a second region of said nanotube is in contact with said second pad (20);
wherein each of said first pad (18) and second pad (20) is in contact with said substrate (10).
As for claim 20, Peng teaches wherein said substrate is coated (12), wherein said coating comprises SiO2.
Regarding claim 31, Peng teaches the resonator of claim 17, as detailed above, but fails to teach wherein the Q factor of said resonator ranges between 1 and 100 or between 100 and 1000 or between 1000 and 1000000.
However, as would have been recognized by one of ordinary skill in the art, the quality factor of a resonator is a parameter that is determined by way of a design choice made through experimentation. Setting the resonator quality factor of Peng would be merely an exercise in finding the optimum and workable range for the resonator quality factor through routine experimentation. It has been held that when the general conditions of a claim are disclosed in the prior art (In this case the structure is found in Peng), "...it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the quality factor of the resonator of Peng because such a modification would have been a mere exercise in finding the optimum and workable ranges for the resonator quality factor through routine experimentation.

.

Claims 22-30, 48, 49, 51-56, 58, 59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Tenne and Burke et al. (US 2010/0144296; “Burke”).
As for claims 22-30, Peng teaches the resonator of claim 17, as detailed above, but fails to teach a pedal in contact with said nanotube; wherein said pedal is of a rectangular shape and is attached to said nanotube such that the longer dimension of said rectangle is positioned perpendicular to the longer dimension of said nanotube; wherein said rectangular pedal is positioned asymmetrically with respect to said nanotube; wherein said nanotube is suspended over said substrate; connected to electronic component(s) or to electronic instrument(s); wherein said instrument(s) comprise network analyzer, oscilloscope, lock-in amplifier, spectrum analyzer, RF signal generator, power supply, AC power generator, DC power generator, signal generator, pulse generator, function generator, waveform generator, digital pattern generator, frequency generator or a combination thereof; wherein said pads and said substrate independently are connected by said electrical contacts to said instrument(s), and wherein said instrument(s} applies voltage between said pads and between said substrate through said electrical contacts; wherein said voltage generates mechanical response in said nanotube.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test various features of the nanotube of Peng with the testing apparatus of Burke because such a modification would have been merely exercising a well-known testing device for nanotube structures.
Regarding claims 48 and 49, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1, 16-20, 29, 34, and 35.
As for claim 51, Peng modified by Burke teaches wherein said mechanical response comprises torsion, in-plane rotation, in-plane bending, out of phase bending or a combination thereof (applying a voltage to a nanotube produces torsion, in-plane rotation, in-plane bending, out of phase bending or a combination thereof).
As for claim 52, Peng modified by Tenne teaches wherein said electromechanical resonator is used as a gyroscope for navigation of miniaturized unmanned aerial vehicles (UAVs), or as a material sensor such as a chemical sensor (col. 4, lines 57-60) or a biological sensor.
Regarding claims 53-56, 58, and 59, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 22-30.
As for claim 61, Peng modified by Burke teaches wherein said electrical detection comprise a conductivity measurement (para. [0019] of Burke) or a capacitance measurement.
Conclusion
The prior art made of record and not relied upon teach nanotube-based resonators and nanotubes formed from metal-chalcogenide compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 2, 2022